NO. 07-12-0238-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                               NOVEMBER 30, 2012
                        ______________________________


                         JASMINE N. FRANCIS, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 137[TH] DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2012-434,263; HONORABLE JOHN J. "TREY" McCLENDON, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              CONCURRING OPINION
	I agree with the Court's decision to remand this cause for further proceedings consistent with the order on abatement and remand; however, I write separately to express my opinion that requiring the filing of a reporter's record unnecessarily takes the reporter away from other official duties, adds to the cost of the proceeding, and potentially delays ultimate resolution of this matter.  If the proceedings should become relevant, the official court reporter can subsequently be directed to prepare, certify, and file in this Court a supplemental record.  Tex. R. App. P. 34.6(d).

							Patrick A. Pirtle
							      Justice


Do not publish.